                                        Case 5:19-mj-01970 Document 1 Filed 11/25/19 Page 1 of 5

.. AO 91 (Rev I Ill I) Cnrnmal Complamt Auth AUSA K Nau                                                                          C&W 19-133


                                                      UNITED STATES DISTRICT COURT
                                                                                 for the
'I
                                                                   Eastern District of Pennsylvania

                                    United States of America
                                                 v.                             Ftl.ED I9-\ 91-0-{Y\
                                                                                    )      Case No.
                                      Shakee CLEMMONS
                                                                               NOV~ 252&19                                            . . }
                                                                            KATE BA1Rl(UAN, Clerk
                                                                            By_~_Dep. Clerk
                                           Defendant(s)


                                                                 CRIMINAL COMPLAINT
,I
                           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
· j°n or about the date( s) of                              November 22,_2019              in the county of           Northa~p~on             in the,

·                        Eastern        District of        _P_ennsylvania       , the defendant(s) violated:
. r1                 -      -
'j                               Code Section                                                 Offense Descrzptzon
·. lrn1e 18, United States Code                                 On or about November 22. 2019. in Easton. Northampton County, in the
   !
· 1Section 922(g)(1)                                            Eastern District of Pennsylvania, defendant Shakee CLEMMONS knowing he
                                                                had previously been convicted of a crime in a court of the State of New
                                                                Jersey punishable by imprisonment for a term exceeding one year, knowingly
                                                                possessed a firearm, that 1s a Phoenix Arms Model HP22A. 22 caliber
                                                                semi-automatic pistol, bearing serial number 4249318, and the firearm was in
                                                                and affecting interstate and foreign commerce


                           This criminal complaint is based on these facts:

            SEE ATTACHED AFFIDAVIT .



    .       I




 :I                        rif   Continued on the attached sheet.

    ''

                                                                                                   Joseph
                                                                                                        .
                                                                                                          B. Cain Jr., Special Agent, .A TF
                                                                                                               Printed name and title




                                                                                                               L
    , Sworn to before me and signed in my presence.


            Date:                   11/22/2019                                                                           .
        I       I
                                                                                                                 Judge ·s signature
                l
                !
            City and state:                               Allentown. PA                        The Hon Henry S Perkin, U S. Magistrate Judge
                t
                                                                                                               Prmted name and title

                I
                I


        I       II
        • I
                             Case 5:19-mj-01970 Document 1 Filed 11/25/19 Page 2 of 5


,I
                 AFFIDAVIT I'.'l SL'PPORT OF CRl'\1INAL COMPLAI!'lT AND ARREST W ARRA'.'lT
                                   I

r.                     I, Joseph B. Cain Jr., being duly sworn, do hereby state as follows:
I<

l:
    .                                        INTRODUCTION AND BACKGROUND
j;
                        I.     I am a Special Agent (SA) with the United States Bureau of Alcohol, Tobacco,

                Firearms and Explosives (ATF) and have been employed since July of 2015. I am currently

                assigned to the ATF Reading Field Office, in Reading, Pennsylvania. I was trained as an ATF

                Special Agent at the Federal Law Enforcement Training Center in Glynco, Georgia. I am also a

                graduate of the United States Secret Service Academy in Beltsville, Maryland. Since being
.'
                employed as an ATF Special Agent, I have participated in multiple investigations involving the

I•'



I
        .l
        I
                illegal possession and illegal transfer of firearms. Additionally, I have participated in numerous

. I
                instances of physical and electronic surveillance. I have interviewed informants, defendants, and
;I
                other individuals related to these investigations. I have also written numerous reports and analyzed

. I
I       I
                documents related to the above stated investigations. I have participated in the execution of

                numerous search warrants and arrest warrants that have resulted in the seizure of illegal drugs,

                firearms, and other evidence.

                       2.      As a Special Agent with ATF, I am vested with the authority to investigate

                violations of Federal law, including Title 18, 21, and 26 of the Cnited States Code.

                       3.      As part of my duties, I participated in the investigation of Shakee CLEM'.\1ONS,

                who has illegally possessed a firearm in the Eastern District of Pennsylvania. ATF's investigation

            t
                has revealed that CLEMMONS, a convicted felon, agreed to sell a firearm to a convicted felon in
    '!
    I       I
            I   the State of Pennsylvania.
    I

    : I




    • I




            I
        f'
            '
            I
                        Case 5:19-mj-01970 Document 1 Filed 11/25/19 Page 3 of 5


'I
,I
                                              PURPOSE OF A}'FIDA VIT

'.
'                 4.      This affidavit is provided in supp_ort of a Criminal Complaint and Arrest Warrant
I'


..
'l
           charging CLEMMONS being a felon in possession of a firearm, in violation of Title 18, United

           States Code, Section 922(g)( I).
:I
l •
                   5.     The facts in this affidavit come from my personal observations and investigation,
.l
l

           my training and experience, and information obtained from my discussions with other agents, local


:i
11
           law enforcement officers, and witnesses. This affidavit is intended to show merely that there is

           sufficient probable cause for the requested arrest warrant and does not set forth all of my
.I
'

           knowledge about this matter or all information learned in the course of this investigation.
,I
r.
      I                                FACTS EST ABLISIIING PROBABLE CAL'SE
'.
:I    I           6.      In November 2019, an ATF Confidential Informant (CJ) contacted SA Cain with

           information that Shakee CLEMMONS was trying to sell a firearm that is "dirty" from Newark, NJ

           as soon as possible. The CI stated that the term "dirty" meant the firearm was used in a homicide.
    ..'!
           The CI stated the firearm in question is a .22 caliber pistol.

                  7.      The CI communicated with CLEMMO:'.\'S on November 20, 2019 and :'\ovember

           21, 2019 regarding the sale of the firearm. CLEMMO°'.'JS agreed to sell the firearm on Friday,

           °'.'Jovember 22, 2019, to the CI for $250 in C.S. Currency.

                  8.      SA Cain conducted an :'.\'CIC Criminal History query on Shakee CLEMMO;\'S that

           revealed multiple felony convictions in ;\Jew Jersey. On or about November 28, 2012, South

           Orange Police Department (New Jersey) arrested CLEMMONS for felony 3rd degree burglary, in

           violation of :'.\'ew Jersey Criminal Statute 2c: 18-2. On or about January 20, 2015, CLEMMONS

           was convicted in a court in the State of New Jersey for felony burglary, 3rd degree, in violation of

           2c:18-2, under AOC case number ESX12007962-001.



                                                             2
                          Case 5:19-mj-01970 Document 1 Filed 11/25/19 Page 4 of 5



                     9.      On :'.\'ovember 22, 2019, ATF conducted a monitored meeting for the sale of the
..
f    I
              firearm in question between the ATF CI and CLEM\tf O~S. The ATF searched the CI and the

'.
! l
              Cl's vehicle for weapons and illegal contraband before the scheduled meeting, and both were

              negative for the presence of firearms and ammunition. ATF then followed the CI, who picked up
      I

I!
• t
     I        CLE\1\1ONS, and then drove to the predetermined meeting location in Easton, Pennsylvania.
I I
      1       ATF kept the Cl's vehicle under constant observation, until its arrival in a parking lot at 625 N.

              Delaware A venue, Easton, :'.\'orthampton County. ATF agents had previously directed the CI to
'.
              remove the firearm from the vehicle, and the ATF recovered the firearm from the parking lot near

              the CI. The firearm was an unloaded, Phoenix Arms Model HP22A, .22 caliber semi-automatic

              pistol, bearing serial number 4249318. CLEM\1O;'\'S was in possession of four live rounds of .22
      I
    ! :       caliber ammunition when he was arrested. ATF searched the CI and the Cl's vehicle, and both

              were free of any additional firearms and ammunition. ATF warned CLE\1\1O;'\'S of his Miranda

              Rights, which he waived, and agreed to speak to ATF. In summary, CLE\1MONS admitted that

              he had provided the previously described firearm to the CI and that he knew he could not possess

              a firearm as a convicted felon.




     :..i
     ''




          i
     .I
     I'
          '
          l



          I
       I
     ; I

     . I

     :I
     :I
     • I
                                                              3


     ,I
                                 Case 5:19-mj-01970 Document 1 Filed 11/25/19 Page 5 of 5


'.
'.
I       I



                                                             CONCLUSION

                           10.     Based on the above information, there         1s   probable cause to believe that

•I                  CLEM:'.\1O:'.\S, who knows he is a felon, possessed a firearm. As a result, there is probable cause
        I
I'      'I          to arrest CLE'.\1MONS for violating Title 18, United States Code, Section 922(g)( 1).

:I


                                                                         Special Agent, ATF

    I       I
            l


                    Sworn and su cribed before me this 22 nd day of November, 2019 .


                                   .(
    • f                               -                  -    --
    , I
    . !
                    THE HOi\ORABLE HE!\R Y S. PERK!:'.\
    '.              Cnited States Magistrate Judge



    .! I    '




        . t




        .I
                f
        .l

        ;I
        I       I
                                                                    4



        :I
